Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J., at sentence; Moynihan, J., at trial), rendered December 18, 1984, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*759Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We reject the defendant’s contention that he was deprived of a fair trial because the prosecutor systematically excluded blacks from the jury as wholly unsupported by the record herein.
The defendant’s other claims are either unpreserved for appellate review or without merit. Lawrence, J. P., Rubin, Eiber and Harwood, JJ., concur.